DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-2, 5, 9-10, & 12-13 are directed to an allowable method. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 3-4, 6, 8, & 11, directed to the process, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 16-20, directed to the invention(s) of a composite do not require all the limitations of an allowable method claim, and are NOT been rejoined. Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between species A1-A4 as set forth in the Office action mailed on 1-28-2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
The application has been amended as follows: 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Erik Wright on 2-11-2019.
The application has been amended as follows: 
The claims not elected with traverse and not rejoined, i.e. 16-20 have been canceled. 
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-2, 5, 7, 9-10, & 12-13, a primary reason why the claim(s) are deemed novel and non-obvious over the prior art of record to Goujard et al. (US-5,965,266, hereinafter Goujard) as instantly claimed is that while the prior art of Goujard teaches a method for forming a composite material that implements a two self-healing material phases in alternating layers that do not overlap. Goujard discloses that densifying the fiber may be performed by chemical vapor infiltration or by impregnation using a liquid. Wherein the method of Goujard implements the chemical vapor infiltration as a means to densify the preform with the two self-healing materials. However, Goujard does not show infiltrating the fiber structure with a first slurry comprising the first self- healing 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                           ConclusionThe prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mendez et al. (US-2019/0,337,859, hereinafter Mendez) teaches a method of fabricating a part out of ceramic matrix composite material. The method comprises forming an oxide interphase via CVI ([0041]). After the interphase layer has formed, a slurry containing a ceramic powder was then introduced into the pores of the fiber preform, ([0055]). Noting, that the order implemented in Mendez for the CVI and slurry, is the opposite of that intended by applicant.
Bouillon et al. (US-2015/0,008,613) teaches a means for fabricating a part of a ceramic matrix composite material. The method comprises forming a first and second interphase layer on a fiber via chemical vapor infiltration, ([0027]-[0028]). This is followed by impregnation with an aqueous slip containing the powder in suspension in water, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 730 AM-530 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741